EXHIBIT 10.26

AMENDMENT NO. ONE TO

XTO ENERGY INC.

AMENDED AND RESTATED AGREEMENT

WHEREAS, the Amended and Restated Agreement (the “Agreement”) was executed and
effective on the 15th day of October, 2004, by and between XTO ENERGY INC., a
Delaware corporation (the “Company”), and                          (the
“Executive”) and

WHEREAS, pursuant to Section 4.2 of the Agreement, the Agreement may be amended
by mutual written agreement signed by the Company and the Executive (the
“Parties”); and

WHEREAS, the Parties desire to amend the Agreement effective this 21st day of
November, 2006 to clarify and avoid doubt regarding the intent of the
anti-dilution provision in the Agreement, to revise the definition of fair
market value for determining the cash equivalent upon a change in control, to
clarify the term of the Agreement, and to comply with certain provisions of
Section 409A of the Internal Revenue Code of 1986, as amended (the “Code”) and
any guidance issued thereunder. This amendment is intended as good faith
compliance with the requirements of Section 409A of the Code and is to be
construed in accordance with Section 409A of the Code and the guidance issued
thereunder; and

WHEREAS, the Board of Directors of the Company and the Compensation Committee
(as defined in the Agreement) recognize that the current business environment
makes it difficult to attract and retain highly qualified key employees unless a
certain degree of security can be offered to such individuals against
organizational and personnel changes which frequently follow a Change in Control
(as defined in the Agreement) of a corporation; and

WHEREAS, even rumors of acquisitions or mergers may cause key employees to
consider major career changes in an effort to ensure financial security for
themselves and their families; and

WHEREAS, the Company desires to ensure fair treatment of its key employees in
the event of a Change in Control and to allow them to make critical career
decisions without undue time pressure and financial uncertainty; and

WHEREAS, the Company recognizes that its key employees will be involved in
evaluating or negotiating any offers, proposals or other transactions which
could result in a Change in Control of the Company and believes that it is in
the best interest of the Company and its stockholders for such key employees to
be in a position, free from personal, financial and employment considerations,
to assess objectively and pursue aggressively the interests of the Company and
its stockholders in making these evaluations and carrying on such negotiations.

NOW, THEREFORE, for and in consideration of the mutual promises, covenants and
obligations contained herein, the Company and the Executive agree as follows:

1. Section 1.5 is amended by deleting said Section in its entirety and
substituting in lieu thereof the following:

1.5 Fair Market Value. The closing market price on the date of the Change in
Control or on the next business day, if such date is not a business day, or if
no trading occurred on such date, then on the first day preceding such date on
which trading occurred, of a share of Common Stock traded on the New York Stock
Exchange, or any

 

- 1 -



--------------------------------------------------------------------------------

other public securities market selected by the Compensation Committee; provided,
however, that, if shares of Common Stock shall not have been traded on the New
York Stock Exchange or other public securities market for more than 10 days
immediately preceding such date or if deemed appropriate by the Compensation
Committee for any other reason, the Fair Market Value of shares of Common Stock
shall be as determined by the Compensation Committee in such other manner as it
may deem appropriate.

2. Section 2.2 is amended by deleting said Section in its entirety and
substituting in lieu thereof the following:

2.2 Adjustments. In the event that any dividend or other distribution (whether
in the form of cash, Common Stock, other securities, or other property),
recapitalization, stock split, reverse stock split, rights offering,
reorganization, merger, consolidation, split-up, spin-off, split-off,
combination, subdivision, repurchase, or exchange of Common Stock or other
securities of the Company, issuance of warrants or other rights to purchase
Common Stock or other securities of the Company, or other similar corporate
transaction or event affects the fair value of the Common Stock such that an
adjustment is necessary to prevent the dilution or enlargement of the benefits
or potential benefits intended to be made available under this Agreement, then
the Compensation Committee shall adjust the number of shares of Common Stock
stated in Section 2.1 above so that the fair value of such Common Stock
immediately after the transaction or event is equal to the fair value of such
Common Stock immediately prior to the transaction or event. Such adjustments
shall be made in accordance with the rules of any securities exchange, stock
market, or stock quotation system to which the Company is subject.
Notwithstanding the foregoing, no such adjustment shall be made or authorized to
the extent that such adjustment would cause the Plan or any Award to violate
Section 409A of the Code (as defined below).

3. Article II is amended by adding a new Section 2.5 at the end of said Article
to read as follows:

2.5 Compliance with Section 409A of the Code. Notwithstanding any other
provision in this Agreement to the contrary, if and to the extent this Agreement
provides for nonqualified deferred compensation, this Agreement is intended to
be exempt from or otherwise satisfy the provisions of Section 409A of the Code.
Without in any way limiting the effect of the foregoing, in the event that
Section 409A of the Code requires that any special terms, provision or
conditions be included in this Agreement, then such terms, provisions and
conditions shall, to the extent practicable, be deemed to be made a part of this
Agreement, and notwithstanding any provision in Section 4.2 to the contrary,
this Agreement shall be reformed in such manner as the Board determines is
appropriate to be exempt from or otherwise comply with Section 409A of the Code.
In the event that this Agreement shall be deemed not to comply with Section 409A
of the Code, then neither the Company, the Board, nor its or their designees or
agents shall be liable to the Executive for actions, decisions or determinations
made in good faith. Further, the Executive has reviewed this Agreement with, and
is relying solely on, his tax advisors as to the tax consequences of this
Agreement, including the application of any taxes and penalties described in
Section 409A of the Code; based on such review the Executive understands and
agrees that notwithstanding the actions, decisions or determinations made in
good faith by the Company, the Board, or their designees or agents, this
Agreement may be deemed not to comply with Section 409A of the Code, and the
Executive understands and agrees

 

- 2 -



--------------------------------------------------------------------------------

that, in such case, any payment described herein may be subject to the taxes and
penalties described in Section 409A of the Code.

4. Section 4.1 is amended by deleting said Section in its entirety and
substituting in lieu thereof the following:

4.1 Duration. This Agreement shall continue in effect until (1) the Executive’s
employment is terminated, either by the Executive or by the Company, except as
provided in the last paragraph of Section 1.2, or (2) the Agreement is
terminated in accordance with Section 4.2. If a Change in Control occurs, this
Agreement shall continue in full force and effect, and shall not terminate or
expire, until after the Executive shall have received all of benefits to which
he is entitled hereunder in full.

5. Except as amended hereby, the Agreement, as previously amended, shall remain
in full effect.

IN WITNESS WHEREOF, the Parties have caused this amendment to the Agreement to
be executed and delivered as of November 21, 2006.

 

XTO ENERGY INC. By:            Name:   Robert C. Myers     Title:   Vice
President – Human Resources EXECUTIVE   

 

- 3 -